In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-17-00280-CR
      ___________________________

 ANDREW MICHAEL WILSON, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 271st District Court
            Jack County, Texas
           Trial Court No. 4720


  Before Sudderth, C.J.; Meier and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      In five issues, Appellant Andrew Michael Wilson appeals his conviction for

aggravated sexual assault of his minor daughter, Amy.1 See Tex. Penal Code Ann.

§ 22.021(a)(1)(B)(i) (West Supp. 2018). We affirm.

                                     Background

I. Amy’s outcry

      Wilson married Katherine, Amy’s stepmother,2 in 2006, when Amy was about

four years old. In June or July of 2012, Wilson, Katherine, and Amy moved into a

house in Jacksboro.     By February 2015, Wilson and Katherine moved away to

Springtown and left Amy, then 12 years old, living with Katherine’s parents, Judith

and Kevin. According to Judith, Amy stayed in Jacksboro because Amy wanted to

finish her sixth-grade year in Jacksboro. But Amy testified at trial that she had wanted

to continue living with Judith because Wilson did drugs and fought with Katherine a

lot. She did not know what kind of drugs Wilson used, but she testified that he called

it “dope” and that whenever he “got off [the dope], he was mean.”

      Shortly after they moved to Springtown, Wilson and Katherine were

incarcerated.


      1
       We refer to the complainant, family members, and other witnesses by aliases
to protect their privacy. See McClendon v. State, 643 S.W.2d 936, 936 n.1 (Tex. Crim.
App. [Panel Op.] 1982).
      2
       Amy did not have a relationship with her biological mother.


                                           2
      Wilson did not have any contact with Amy from February to June 2015.

      Judith testified at trial that around noon on June 1, 2015, she discovered a

handwritten note that Amy had left on Judith’s bedside table. The note was written

on notebook paper and folded so that the front said:

      To: Nana[3]

      From: [Amy]

      What I’m about to tell u is the truth and I am not lying about it.

On the other side of the paper, the note said:

      Dear Nana,

      You know how [y’all] were talking about how your dads molest[ed]
      [y’all][4] well my dad raped me on my birthday last year I tried to scream
      but he covered my mouth I tried to fight him but I couldn’t so I went to
      the bathroom after it was all done and I was bleeding really bad so I lost
      my virginity to my dad I didn’t know how to tell u but I was afraid to tell
      anybody because I thought he was going to hurt me so I told you
      because I trust you I should’ve spoke earlier but I thought no one
      would’ve believed me.

                                        So please trust me it happened to me

                                        Love, [Amy]




      3
       Judith testified that Amy called her “Nana.”
      4
        Judith testified that the night before, she and a friend had been talking about
how their fathers had molested them as children but they were unaware that Amy was
listening to the conversation. Judith testified that Katherine was a result of Judith’s
father’s molestation.


                                           3
There were also drawings on the note of a star, a butterfly, a flower, a heart, a crying

face, and “I [heart] U NANA.”

      Judith testified that she was surprised by the letter and that she spoke to Amy

about how serious such an accusation was. Judith then called Amy’s Child Protective

Services (CPS) caseworker,5 who instructed Judith to take Amy to the police station.

Judith did so immediately.        She subsequently took Amy to Virginia’s House in

Graham for a forensic interview and to Cook Children’s Hospital for a sexual assault

examination. An investigation ensued and at some point while it was pending, Judith

adopted Amy and Wilson’s parental rights were terminated.

II. The trial

      In addition to Judith’s testimony and the written outcry letter, the following

evidence was admitted at trial.

      A. Amy’s testimony

      Amy, who was fourteen by the time of trial, testified that she wrote the

handwritten note that Judith found on her bedside table in June 2015. When asked

why she wrote the note, Amy testified, “Because my dad raped me.”

      Amy then described the abuse for the jury. She recounted how Wilson forced

her to have sex in his bedroom in their Jacksboro home on her birthday. She testified

that Katherine was asleep in another bedroom in the house when Wilson came to her


      5
       According to Judith, CPS has been involved in Amy’s life since she was born.


                                            4
room during the night, woke her up, and said that he had a birthday present for her

and told her to go to his room. She recalled that Wilson took off her pajamas and

underwear, took off his own clothes, made her lie down on the bed, and had sex with

her. She remembered that Wilson was breathing hard, that she was crying, that she

tried to get up but could not, and that she tried to scream but Wilson covered her

mouth. Amy testified that when Wilson was finished, she went to the bathroom and

realized that she was bleeding and in pain. She testified that she did not tell anyone

about the incident because she was scared of Wilson because he was abusive to

Katherine. She testified that she finally told Judith in June 2015 because she felt safe

because Wilson was in jail.

      B. Sexual assault examination

      Stacey Henley, a sexual assault nurse examiner (SANE), testified to her July

2015 examination of Amy. Henley testified that Amy described the abuse: “My dad

raped me when I was 10. His thing went inside me. He had been doing dope.” Amy

clarified that Wilson’s “thing” was his penis. According to Henley, Amy said that

Wilson used a gel and that afterward she had pain and bleeding.

      Henley testified that they seemed to be “struggling with the date a little bit”

because Henley had written down 2013 initially but later changed it to 2012. But

Henley noted that Amy “was clear that it was on her birthday.” When asked, “[B]ased

on your experience conducting sexual assault exams, is that difficult for a 12-year-old

child to be able to ascertain the exact year?” Henley replied, “It is probably the most

                                           5
difficult thing that we deal with. They usually . . . can articulate where it happened

and what happened, but the when is often difficult.” On cross-examination, Henley

admitted that Amy was certain she was ten years old when it happened.

      During her physical examination of Amy, Henley observed decreased tissue of

her hymen. Henley identified this as a nonspecific finding that was consistent with

Amy’s description of the abuse but could also simply be a normal variant.

      C. Wilson’s abuse of Beth

      Beth testified to Wilson’s sexual abuse of her when she was ten or eleven years

old, when he was in his late 20s. Beth knew Wilson as a family friend of her parents;

he lived in the same trailer park as she did with her parents. Beth testified that her

parents often worked late at night, that Wilson would come over to watch her and her

two siblings, and that she would go to his trailer often. According to Beth, Wilson

provided her with marijuana and alcohol when she was eleven years old.

      Beth testified that at the end of 2006, Wilson forced her to have sex with him

on a camping trip to Nocona Lake. Beth described how Wilson took her, her two

siblings, and Amy to the lake in a green car. Everyone else was sleeping in a tent, but

Beth elected to sleep in the backseat of the car because she was afraid of bugs. She

remembered that Wilson was drinking Bud Light beer that night and that Wilson told

Beth to stay awake in the car so that he could talk to her. Once Wilson joined her in

the car, he got into the backseat with her and had sex with her. Beth remembered,

“He told me not to say a word or he’ll kill me or whatever guy that I get with.”

                                           6
      Beth testified that this wasn’t the only incident of sexual abuse by Wilson. Beth

testified that it happened twice in the trailer she lived in, in an abandoned Wichita

Falls house a few days after her eleventh birthday, and then “at the lake . . . a few

more times.” She recalled that she had a blue sleeping bag she took to the lake but

that she threw it away before they left the lake “[b]ecause it was dirty with white stuff”

after he ejaculated on it. At one point, Beth thought she might be pregnant and told

her older sister about the abuse. She also told her dad, Hank, and Hank confronted

Wilson. According to Beth, Hank asked Wilson if he was having sex with Beth and

Wilson replied, “[Y]es, I was going to talk to you about it.”

      Hank also testified to his confrontation of Wilson. Hank testified that in July

2006 he confronted Wilson after hearing rumors around the trailer park that Beth,

then eleven, was pregnant. Hank testified that he asked Wilson if it was true and

Wilson said, “I was going to talk to you about that. . . . [s]he might be.” When Hank

said, “[O]kay, then by whom?” Wilson said, “[B]y me.” Hank testified that he called

the police immediately.

      Detective Raymond Perry of the Wichita Falls Police Department investigated

Beth’s claim of sexual abuse by Wilson. Detective Perry testified that Beth gave some

“bizarre” details in her forensic interview, and as a result, Detective Perry collected a

sheet and a blanket from her bed at her trailer home. The bedding was tested for the

presence of semen but none was detected. He also recalled driving with Beth and her

mother to try to find the abandoned house in which Beth claimed Wilson assaulted

                                            7
her and that Beth pointed out a specific house and made statements that she was

“totally sure” that was where it happened, on a bed in a particular room. Detective

Perry described going back to the house without Beth or her mother and contacting

the homeowner, who reportedly told Detective Perry that the house had been vacant

for two years and there had never been a bed or any furniture in the home. This led

Detective Perry to rule out that location.

      Detective Perry also recalled meeting with Beth’s brother and her brother’s

showing him another location, but Detective Perry again contacted the homeowner

who said that there had been no furniture in the home for a year and a half.

      Detective Perry concluded that Beth was not being truthful and did not pursue

charges against Wilson because he could not find any corroborating evidence.

      D. Verdict

      The jury found Wilson guilty of aggravated sexual assault and assessed a

sentence of ten years’ confinement. The trial court sentenced Wilson accordingly and

this appeal followed.

                                      Discussion

      Wilson brings five issues on appeal in which he argues: (1) that the trial court

abused its discretion by denying his request for a continuance, (2) that the trial court

abused its discretion by admitting Beth’s and Hank’s testimony to extraneous

offenses, (3) that the trial court erroneously restricted his questioning of the venire

panel, (4) that the trial court erred by admitting Amy’s letter to Judith as an outcry

                                             8
statement, and (5) that the trial court reversibly erred by delivering the Allen charge.

We will address each in turn.

I. Motion for a continuance

      Wilson’s first issue argues that the trial court abused its discretion by denying

his request for a continuance to allow more time for a handwriting expert to examine

the July 2015 outcry letter. After a pretrial hearing held on August 4, 2017, Wilson

filed three motions for continuance of the August 22, 2017 trial setting. His initial

motion for a continuance was denied on August 14. Nevertheless, on August 18,

Wilson amended and refiled his motion for a continuance. On the morning of

August 21, the day before trial, he amended the motion for a continuance a second

time, this time alleging for the first time that a continuance was warranted in part

because it was not “until the pretrial conference on the 4th of August, 2017, [that]

Andrew Wilson raised new issues that had not been apparent before because the

Defense has abided by the protective order in not providing a copy of documents in

this case to the Defendant or anyone else not permitted.” The second amended

motion alleged that the defense needed additional time to have an evaluation done in

this case related to a sealed motion filed August 21, 2017.6 The trial court denied the

request for a continuance that morning but also signed an ex parte order requiring the

State to provide writing samples of Amy, Judith, and Katherine.


      6
       Although several sealed motions are part of the record before us, there is no
sealed motion dated August 21, 2017.

                                           9
      The next morning, before trial began, Wilson’s counsel reurged her request for

a continuance and explained that although the State provided writing samples for

Judith and Amy,7 the handwriting expert needed more time and additional writing

samples in order to complete the analysis. The trial court denied the request again.

      In his motion for new trial filed September 22, 2017, Wilson’s counsel claimed

for the first time that Wilson did not voice his concern that the outcry letter was not

written by Amy until one week before trial. Wilson argues this on appeal as well.

      We review the trial court’s decision to deny the request for a continuance for

an abuse of discretion. Gallo v. State, 239 S.W.3d 757, 764 (Tex. Crim. App. 2007), cert.

denied, 553 U.S. 1080 (2008). In order to show reversible error predicated on the

denial of a pretrial motion for continuance, a defendant must demonstrate both that

the trial court erred in denying the motion and that the lack of a continuance harmed

him. Gonzales v. State, 304 S.W.3d 838, 843 (Tex. Crim. App. 2010).

      We do not view the trial court’s decision to deny the motion for continuance as

error. Wilson viewed the note at the pretrial hearing on August 4 but, according to

his motion for new trial, waited until a week before trial to voice his concern about

the handwriting to his attorney. Wilson did not explain to the trial court and does not

explain to this court why he waited until the morning before the trial setting to seek

expert analysis of the handwriting samples. In fact, Wilson attached an August 22

      7
       Wilson’s counsel did not mention or complain about the lack of a writing
sample from Katherine.


                                           10
letter to his motion for new trial written by the handwriting expert and stating that the

estimated timeframe necessary to prepare a report was seven days.

      Addressing similar facts, the court of criminal appeals has held that waiting

until the first day of trial to request expert assistance did not warrant a continuance.

Id.; Wright v. State, 28 S.W.3d 526, 533 (Tex. Crim. App. 2000) (rejecting appellant’s

claim of prejudice by denial of continuance and noting, “[e]ven if [he] could point to

specific prejudice under this point of error, he would not now be allowed to profit

from his own failure to act”), cert. denied, 531 U.S. 1128 (2001). It based its opinions in

part on the recognition that a motion for continuance for the purpose of seeking

expert assistance is “particularly within the discretion of the trial court.” Gonzales, 304
S.W.3d at 844 (quoting George E. Dix & Robert O. Dawson, 42 Tex. Prac.: Crim.

Prac. & Proc. § 28.56 (2d ed. 2001) at 533). As in Wright, under these facts we cannot

lay the blame at the trial court’s feet when Wilson’s inability to obtain a report was a

result of his failure to act on his concern in a timely manner.

      Because Wilson does not explain on appeal and did not explain to the trial

court below why he waited until the eve of trial to seek the assistance of a handwriting

expert and the handwriting samples from Judith and Amy, we are unable to say that

the trial court abused its discretion by denying his motion for continuance.

Accordingly, we overrule Wilson’s first issue.




                                            11
II. Extraneous-offense testimony by Beth and Hank

       In his second issue, Wilson argues that the trial court abused its discretion by

admitting Beth’s and Hank’s testimony about extraneous offenses.

       Article 38.37 statutorily expands the admissibility of extraneous-offense

evidence in a trial involving certain offenses against children, including aggravated

sexual assault. Tex. Code Crim. Proc. Ann. art. 38.37, § 1(a)(1)(A), (B) (West 2018).

Section 1(b) of the article applies to evidence of other crimes, wrongs, or acts

committed by the defendant against the child who is the victim of the alleged offense.

Id. § 1(b). Section 2, on the other hand, is not limited to evidence of offenses

committed against the child who is the victim in the immediate prosecution:

       Notwithstanding Rule 404 and Rule 405, Texas Rules of Evidence, and
       subject to Section 2-a, evidence that the defendant has committed a
       separate offense described by Subsection (a)(1) or (2)[8] may be admitted
       . . . for any bearing the evidence has on relevant matters, including the
       character of the defendant and acts performed in conformity with the
       character of the defendant.

       Sec. 2-a. Before evidence described by Section 2 may be introduced, the
       trial judge must:

       (1) determine that the evidence likely to be admitted at trial will be
       adequate to support a finding by the jury that the defendant committed
       the separate offense beyond a reasonable doubt; and

       (2) conduct a hearing out of the presence of the jury for that purpose.

Id. §§ 2(b), 2-a.

       Subsection (a)(1) and (2) include sexual offenses, assaultive offenses, and
       8

prohibited sexual conduct committed against a child under 17 years of age. Id.


                                           12
      We review the trial court’s admission of evidence for an abuse of the broad

discretion afforded to the trial court’s decisions to admit or exclude evidence.

Montgomery v. State, 810 S.W.2d 372, 390 (Tex. Crim. App. 1991) (op. on reh’g); Ryder v.

State, 514 S.W.3d 391, 399 (Tex. App.—Amarillo 2017, pet. ref’d). If the trial court’s

decision falls outside the “zone of reasonable disagreement,” it has abused its

discretion. Montgomery, 810 S.W.2d at 391.

      Wilson argues that the trial court could not have found beyond a reasonable

doubt, as required by section 2-a(1), that Wilson committed the sexual abuse alleged

by Beth. In support of his argument, Wilson points to Detective Perry’s conclusion

that Beth was not truthful and his decision not to pursue criminal charges against

Wilson.

      Beth testified at a pretrial hearing that when she was around ten or eleven years

old and living in a trailer park, Wilson would sometimes stay at her trailer when her

parents were working late. She also testified that Wilson sometimes took her to Lake

Nocona. Beth testified that in late 2005 or early 2006, she went to Lake Nocona with

Wilson, her two siblings, and Amy. She testified that she tried to sleep in the car

instead of the tent because she was afraid of bugs. According to Beth, Wilson

provided her with alcohol at the time, and when Beth decided to sleep in the car

instead of in the tent with everybody else, Wilson told her to stay awake so he could

talk to her. Beth recalled that when Wilson got into the car, he forced her to have sex.

Beth testified that Wilson had sex with her at least eight times, sometimes in her

                                          13
bedroom in her family’s trailer and sometimes in an abandoned house. At one point

in 2006, Beth thought she might be pregnant. Beth remembered when her dad, Hank,

confronted Wilson, and Beth testified that Wilson admitted to Hank that he had had

sex with Beth. Hank also recounted the confrontation in his testimony at the pretrial

hearing. Hank testified that on July 11, 2006, he confronted Wilson about a rumor he

heard about Beth, who was 11 at the time, being pregnant. According to Hank,

Wilson initially denied having sex with Beth, but after Hank pressed him further, Amy

“spoke up and said [Beth]’s pregnant with my daddy’s child.” Hank testified, “And I

asked him again, I said, Andy, did you? He bowed his head and looked at me and

said, yes, sir, I have, and we think she might be pregnant.”

      The trial court also admitted documentation from CPS indicating that in 2006

CPS had found reason to believe that Wilson sexually abused Beth and Detective

Perry’s police report in which he concluded that Beth was not being truthful and

closed the investigation. Detective Perry did not testify at the pretrial hearing. The

trial court found that the evidence of Wilson’s abuse of Beth was admissible and

agreed to include a limiting instruction in the jury charge.

      Beth’s and Hank’s testimony was adequate to support a finding by the jury

beyond a reasonable doubt that Wilson sexually abused Beth. Aggravated sexual

assault is shown where there is evidence that the accused intentionally and knowingly

caused the sexual organ of a child under 14 to contact the sexual organ of another

person, or intentionally and knowingly caused the penetration of a child’s sexual organ

                                            14
by any means. Tex. Penal Code Ann. § 22.021(a)(1)(B)(iii), (2)(B). A complainant’s

testimony may be sufficient evidence to convict a defendant. Tex. Code Crim. Proc.

Ann. art. 38.07 (West Supp. 2018). And it is well established that the uncorroborated

testimony of a child victim alone can be sufficient to support a conviction of

aggravated sexual assault of a child. Garcia v. State, 563 S.W.2d 925, 928 (Tex. Crim.

App. [Panel Op.] 1978).

       Beth testified to Wilson’s sexual abuse of her when she was ten or eleven years

old, and Hank provided corroborating testimony that Wilson admitted that he had sex

with Beth. It was within the jury’s role as the trier of fact to evaluate their credibility

in light of Detective Perry’s investigation and conclusions; the trial court’s decision to

allow the evidence was therefore within the zone of reasonable disagreement. See id.

       To the extent that Wilson argues on appeal that the risk of unfair prejudice

presented by admitting Beth’s and Hank’s testimony outweighed any probative value

it carried, see Tex. R. Evid. 403, Wilson did not preserve any such objection, see Tex. R.

App. P. 33.1(a)(1). Wilson broadly objected to the State’s notice of extraneous-

offense evidence by filing a request for a pretrial hearing in which he broadly referred

to rule 403. But Wilson did not at any point during the pretrial hearing, nor at trial,

lodge a rule 403 objection or secure a ruling on such an objection. By failing to do so,

he has forfeited this complaint on appeal. See id. (requiring a party to present a timely

objection stating the specific grounds for the desired ruling), 33.1(a)(2) (requiring that

the trial court rule on the objection).

                                            15
       We therefore overrule Wilson’s second issue.

III. Voir dire questioning

       In his third issue, Wilson argues that the trial court violated his right to an

impartial jury trial by restricting his questioning of the jury panel.

       During voir dire, Wilson’s counsel began to explain how the law had changed

to allow evidence of some extraneous offenses.            She was interrupted when the

prosecutor asked for a bench conference, which was then held off the record, and

when they returned to the record, Wilson’s counsel moved on to another topic. Later,

when the trial court and the attorneys were discussing their intended strikes, Wilson’s

counsel asked to put the following on the record:

       [Wilson’s counsel]: I’d like to put something on the record before we do
       challenges for cause.
              [Trial court]: What is that?
              [Wilson’s counsel]: Our conference on the bench about my
       question on burden of proof in regards to 38.27[9] was not on the record
       is my understanding. And so I think it’s important to note that you
       sustained the State’s objection before I even got my question out, which
       his objection was to a question that was not actually my question. My
       question was on - -
              [Trial court]: Objection sustained. I sustain. She’s correct.




      Although counsel referred to article 38.27, based on the surrounding context,
       9

we assume she intended to refer to article 38.37 regarding extraneous offenses.
Compare Tex. Code Crim. Proc. Ann. art. 38.27 (West 2018) (addressing evidence of
handwriting) with id. art. 38.37.


                                             16
             [Wilson’s counsel]: And my question was on - - my question was
       on specifically the burden of proof, so I’m going to ask if I can make a
       proffer of evidence of what my question would have been.
              [Trial court]: You can read your question into the record.
              [Wilson’s counsel]: Sure. My question would have been: Who
       would have - - who would not require the State to prove beyond a
       reasonable doubt that at the time the offense was alleged to have
       occurred, the victim was under 14 years of age if evidence of an
       unrelated sexual offense is proven beyond a reasonable doubt?
              And according to case law, that’s not - -
             [Trial court]: I don’t want to argue about it. It’s overruled. She’s
       not going to get to ask it.
       Later, Wilson’s counsel repeated her request: “I just would request to have

additional time to ask that one question that I put on the [record] about burden of

proof on 38.[3]7 evidence.” The trial court denied her request.

       We review the trial court’s limitation of the voir dire process for an abuse of

the trial court’s broad discretion to impose reasonable restrictions on the voir dire

process. Hernandez v. State, 390 S.W.3d 310, 315 (Tex. Crim. App. 2012), cert. denied,

571 U.S. 1109 (2013). Where the trial court placed no absolute limitation on the

substance of a defendant’s voir dire question, but merely limited a question due to its

form, defense counsel must rephrase the question or risk waiving the voir dire

restriction. Id. (citing Howard v. State, 941 S.W.2d 102, 108 (Tex. Crim. App. 1996),

cert. denied, 535 U.S. 1065 (2002), overruled on other grounds by Easley v. State, 424 S.W.3d
535, 538 (Tex. Crim. App. 2014)). Additionally, control of the voir dire proceedings is

well within the trial court’s discretion. See Ratliff v. State, 690 S.W.2d 597, 599-601

                                             17
(Tex. Crim. App. 1985) (discussing the trial court’s ability to control and limit the

length of voir dire proceedings).

         Wilson has failed to preserve any error that took place in the off-the-record

conference during voir dire. Preservation requires a party to present to the trial court

a timely request that states the specific grounds for the desired ruling. Tex. R. App. P.

33.1(a)(1); Douds v. State, 472 S.W.3d 670, 674 (Tex. Crim. App. 2015), cert. denied, 136
S. Ct. 1461 (2016). Further, the trial court must have ruled on the request, objection,

or motion, either expressly or implicitly, or the complaining party must have objected

to the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407
S.W.3d 259, 262–63 (Tex. Crim. App. 2013). Because the conference was held off the

record, we do not know the substance of any objection or ruling that was made

during the conference. Wilson’s counsel’s later attempt at a clarification does not

remedy this failure to preserve any error. Without any indication that the trial court

imposed an absolute limitation on the underlying substance of Wilson’s voir dire

question, Wilson has failed to preserve any error that took place during the off-the-

record conference. Howard, 941 S.W.2d at 108.

         The question remains whether the trial court reversibly erred by refusing to

allow Wilson’s counsel to ask the venire panel an additional question after the panel

had been retired to the jury room and the State had started making its challenges for

cause.



                                           18
       The trial court has broad discretion in the manner it chooses to conduct voir

dire, “both as to the topics that will be addressed, and the form and substance of the

questions that will be employed to address them.” Jacobs v. State, No. PD-1411-16,

2018 WL 4905292, at *4 (Tex. Crim. App. Oct. 10, 2018) (citation omitted).

Limitations on this broad discretion are “notably rare” and include topics such as

racial prejudice, widespread and provocative pretrial publicity, and certain topics

applicable in capital-punishment cases. Id. The court of criminal appeals recently

adopted the approach of the United States Supreme Court that, “[t]o be

constitutionally compelled, . . . it is not enough that such questions might be helpful.

Rather, the trial court’s failure to ask these questions must render the defendant’s trial

fundamentally unfair.” Id. at *5 (quoting Mu’Min v. Virginia, 500 U.S. 415, 425–26,

111 S. Ct. 1899, 1905 (1991)).

       Even if we were to agree with Wilson and assume that Wilson’s requested

question was a proper question and fell into such “notably rare” areas that its

preclusion by the trial court violated his constitutional right to an impartial jury, we

disagree with Wilson’s assertion that such error rose to the level of reversible error.

Jacobs clarified that if a voir dire limitation violates a constitutional right, the reviewing

court should apply the constitutional-error harm analysis of rule 44.2(a). Id. at *3; see

also Tex. R. App. P. 44.2(a). In so doing, the question is whether the trial court’s

refusal to allow Wilson to ask the venire panel if it would require the State to prove

that Amy was under the age of 14 at the time of the charged offense if the State

                                             19
proved the elements of an uncharged, extraneous offense beyond a reasonable doubt

was harmless beyond a reasonable doubt. See Williams v. State, 958 S.W.2d 186, 194

(Tex. Crim. App. 1997). In applying the “harmless error” test, our primary question is

whether there is a “reasonable possibility” that the error might have contributed to

the conviction. Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998) (op. on

reh’g), cert. denied, 526 U.S. 1070 (1999).

       Our harmless error analysis should not focus on the propriety of the outcome

of the trial; instead, we should calculate as much as possible the probable impact on

the jury in light of the existence of other evidence. Wesbrook v. State, 29 S.W.3d 103,

119 (Tex. Crim. App. 2000), cert. denied, 532 U.S. 944 (2001). We “should take into

account any and every circumstance apparent in the record that logically informs an

appellate determination whether ‘beyond a reasonable doubt [that particular] error did

not contribute to the conviction or punishment,’” and if applicable, we may consider

the nature of the error, the extent that it was emphasized by the State, its probable

collateral implications, and the weight a juror would probably place on the error.

Snowden v. State, 353 S.W.3d 815, 822 (Tex. Crim. App. 2011) (quoting Tex. R. App. P.

44.2(a)). This requires us to evaluate the entire record in a neutral, impartial, and

even-handed manner, not “in the light most favorable to the prosecution.” Harris v.

State, 790 S.W.2d 568, 586 (Tex. Crim. App. 1989), disagreed with in part on other grounds

by Snowden, 353 S.W.3d at 821–22.



                                              20
      A review of the record in this case weighs against finding harm. As we

interpret it, the question sought by Wilson’s counsel asked if any veniremember would

not require the State to prove the age element of the charged offense if the evidence

of an unrelated offense was proven beyond a reasonable doubt. The venire panel was

questioned at length by both parties about the State’s burden of proof. The State also

explained the elements of aggravated sexual assault of a child under the age of 14 and

informed the jury that it had the burden to prove “each and every one” of those

elements.

      During the trial, Amy’s age at the time of the offense—the focus of the

requested question—was not disputed; she was only 14 at the time of trial. And

finally, the jury charge included an express instruction that the jury could not consider

evidence of extraneous offenses unless it found and believed “beyond a reasonable

doubt that the Defendant committed such other conduct, if any such conduct

occurred.” Without evidence otherwise, we generally presume that the jury followed

the instructions it was given. See Kirk v. State, 199 S.W.3d 467, 479 (Tex. App.—Fort

Worth 2006, pet. ref’d).

      After carefully reviewing the record and performing the required harm analysis

under rule 44.2(a), we hold beyond a reasonable doubt that any error by the trial court

in refusing to ask the additional question of the venire panel did not contribute to

appellant’s conviction or punishment. See Tex. R. App. P. 44.2(a). We therefore

overrule Wilson’s third issue.

                                           21
IV. The written outcry statement

       In his fourth issue, Wilson argues that the trial court erred by admitting the

written outcry letter. We will review the trial court’s decision to admit the letter for an

abuse of discretion and will reverse the trial court’s ruling only if it was outside the

zone of reasonable disagreement. Martinez v. State, 178 S.W.3d 806, 810 (Tex. Crim.

App. 2005) (“Article 38.072 is a rule of admissibility of hearsay evidence.”).

       Article 38.072 allows for the admission of an outcry statement by a child in the

prosecution of certain offenses, including sexual offenses committed against children.

Tex. Code Crim. Proc. Ann. art. 38.072 (West Supp. 2018). As it relates to this case,

the article applies only to statements by the complainant child that describe the alleged

offense and that were made to the first person over the age of 18, other than the

defendant. Id. § 2(a). The party intending to use the statement at trial must provide

notice and a “written summary of the statement” before trial, the trial court must find

that “the statement is reliable based on the time, content, and circumstances of the

statement,” and the child must be available to testify in court. Id. § 2(b).

       The issue of the outcry statement was addressed at the August 4 pretrial

hearing. Judith testified to her discovery of the note, her discussion with Amy that it

was a serious accusation, and her subsequent calls to CPS and the police. The letter

was admitted into evidence without objection for purposes of the hearing. The trial

court found that Judith was the proper outcry witness, to which Wilson’s counsel

agreed but objected to the admission of the note into evidence on the basis that it was

                                            22
hearsay. The trial court disagreed and stated that it would admit the written outcry

statement. When the State offered the written outcry statement at trial during Judith’s

testimony, Wilson’s counsel objected on the basis of hearsay because “[i]t wasn’t

written by the party testifying at the time.” The trial court overruled the objection.

The State discussed the letter with Judith and—without any objection by Wilson’s

counsel—Judith read the contents of the letter to the jury.

      In arguing that the written outcry was inadmissible, Wilson relies upon Bays v.

State, in which the court of criminal appeals held that article 38.072 does not permit

the admission of video-recorded statements of a complainant. 396 S.W.3d 580, 592

(Tex. Crim. App. 2013). In Bays, a 30-minute video recording of a forensic interview

of the complainant child was the only evidence admitted at trial of the child’s outcry

statements. Id. at 583. The court of criminal appeals found that article 38.072 was

ambiguous as to the format of the outcry statement that was permitted under the

statute but consulted legislative history and considered another statute that expressly

addressed the admission of videotaped statements by children in certain criminal

prosecutions. Id. at 586–92; see also Tex. Code Crim. Proc. Ann. art. 38.071 (West

Supp. 2018). Wilson argues that we should extend the reasoning of Bays to preclude

the admission of written outcry statements such as the one at issue here.

      But even if we did and held that the trial court abused its discretion, any such

error would not rise to the level of reversible error. Error in the admission of

evidence is generally considered to be nonconstitutional. See Solomon v. State, 49

                                          23
S.W.3d 356, 365 (Tex. Crim. App. 2001); see also Walters v. State, 247 S.W.3d 204, 222

(Tex. Crim. App. 2007) (determining that exclusion of evidence supporting

defendant’s defensive theory was nonconstitutional error).                 To evaluate

nonconstitutional error, we apply rule 44.2(b) and disregard the error if it did not

affect appellant’s substantial rights. Tex. R. App. P. 44.2(b); see Mosley v. State, 983
S.W.2d 249, 259 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070

(1999).

      A trial court’s erroneous admission of evidence will not require reversal when

other such evidence was received without objection, either before or after the

complained-of ruling. Estrada v. State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App.

2010) (citing Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998)), cert. denied,

562 U.S. 1142 (2011); Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004).

Unlike the situation in Bays, the written outcry statement was not the only evidence

admitted of Amy’s outcry.10      Wilson agreed that Judith was the proper outcry

witness—his counsel told the trial court at the pretrial hearing, “So [Judith] getting on

the stand and saying this is what I was told, absolutely admissible.” Judith testified


      10
         We also note that the admission of the videotaped statement in Bays violated
article 38.071, which requires—among other things—that the child be unavailable to
testify before the video can be admitted into evidence. See Bays, 396 S.W.3d at 589–90
(discussing the requirements of article 38.071 and explaining that allowing video
statements under article 38.072 would create a “loophole” to avoid the stricter
requirements of article 38.071). There is no similar statute addressing the admission
of written statements.


                                           24
without objection to her discovery of the letter and the contents of the letter and she

read the letter verbatim to the jury. Amy testified without objection that she wrote

the letter to tell Judith that Wilson raped her. Amy also described the abuse for the

jury, and Henley recounted Amy’s description of the abuse given as part of the SANE

examination.

      Based upon the record before us, we cannot say that any error in the admission

of the written outcry statement affected Wilson’s substantial rights because Judith

testified without objection to the contents of the letter. We therefore overrule his

fourth issue.

V. Allen charge

      In his fifth and final issue, Wilson argues that the trial court reversibly erred

when it gave an Allen charge that, in Wilson’s estimation, caused jury misconduct.

      The case was submitted to the jury at approximately 11:00 a.m. on the third day

of trial. After about an hour, the jury sent out a note that read: “4 NOT Guilty 8

Guilty We are stuck!” After the jury took an hour-long break for lunch, the trial court

sent a note back that said, “Members of the Jury: Please continue with your

deliberations.” At approximately 2:25 p.m., the jury sent out another note indicating

they were still hung and which stated:

      At present, the jury is voting at:

                3 Not guilty

                9 Guilty

                                           25
      This is firm, we do not see further progress with this jury.

      We are taking a break until 3:15 p.m.

      The trial court informed counsel for both parties that it had prepared an Allen

charge in response. Wilson’s counsel objected to the issuance of an Allen charge on

the basis that the trial court had already asked the jury to continue deliberating in its

response to the first jury note. The trial court overruled the objection and read the

following to the jury:

      MEMBERS OF THE JURY:
             The Court further charges you as follows:
            If the Jury finds itself unable to arrive at a unanimous verdict, it
      would be necessary for the Court to declare a mistrial and discharge the
      Jury.
             The indictment will still be pending, and it is reasonable to assume
      that the case will be tried again before another Jury at some future time.
      Any such future Jury will be impaneled in the same way this Jury has
      been impaneled, and will likely hear the same evidence which has been
      presented to this Jury.
             The questions to be determined by that Jury will be the same
      questions confronting you and there is no reason to hope that the next
      Jury will find these questions any easier to decide than you have found
      them.
             With this additional instruction, you are instructed to continue
      deliberations in an effort to arrive at a verdict that is acceptable to all
      members of the Jury, if you can do so without violation to your
      conscience.
      The record reflects that the jury then returned to deliberations at 3:07 p.m. A

final jury note was file-stamped at 3:25 p.m. and read: “We the jury find the defendant



                                           26
guilty by unanimous vote.” At 3:30 p.m., the jury returned to the courtroom and the

guilty verdict was read. The jury was polled and each juror confirmed that the guilty

verdict correctly reflected his or her vote.

       An Allen charge is a supplemental charge that is sometimes given to a jury that

has signaled that it is deadlocked. Allen v. United States, 164 U.S. 492, 501, 17 S. Ct.
154, 157 (1896). The purpose of the Allen charge is to remind the jury that if it is not

able to reach a verdict, a mistrial will result, the case will remain pending, and there is

no guarantee that a second jury will find the issue any easier to resolve. See Barnett v.

State, 189 S.W.3d 272, 277 n.13 (Tex. Crim. App. 2006). Though permissible, trial

courts must be careful to word and administer an Allen charge in a noncoercive

manner. Id.; see also Lowenfield v. Phelps, 484 U.S. 231, 237, 108 S. Ct. 546, 550 (1988)

(explaining that the primary inquiry in determining the propriety of an Allen charge is

its coercive effect on juror deliberation, “in its context and under all circumstances,”

(quoting Jenkins v. United States, 380 U.S. 445, 446, 85 S. Ct. 1059, 1060 (1965))).

       In considering the potential coercive effects of an Allen charge, courts must be

mindful of one of the core principles of our jury system—the expectation of and

respect for differing views:

       The very object of the jury system is to secure unanimity by a
       comparison of views, and by arguments among the jurors themselves. It
       certainly cannot be the law that each juror should not listen with
       deference to the arguments and with distrust of his own judgment, if he
       finds a large majority of the jury taking a different view of the case from
       what he does himself. It cannot be that each juror should go to the jury
       room with a blind determination that the verdict shall represent his

                                               27
      opinion of the case at that moment; or, that he should close his ears to
      the arguments of men who are equally honest and intelligent as himself.

Howard, 941 S.W.2d at 123–24. Thus, a jury charge may be considered coercive if it

suggests to jurors in the minority view that they should defer to the majority view.

But when an Allen charge suggests that all jurors reevaluate their opinions in the face

of disparate viewpoints, it cannot be said to be coercive on its face. Id.

      Here, the Allen charge was not directed to particular jurors, but to the entire

jury, and did not require a specific result: “[Y]ou are instructed to continue

deliberations in an effort to arrive at a verdict that is acceptable to all members of the

Jury, if you can do so without violation to your conscience.” Because the Allen charge

given here was not addressed specifically to the jurors in the minority view, it cannot

be said that it was coercive on its face. Similar instructions have been held to be

permissible and not coercive. See Arrevalo v. State, 489 S.W.2d 569, 571–72 (Tex. Crim.

App. 1973) (holding that the instruction, “you are instructed to continue deliberations

in an effort to arrive at a verdict which is acceptable to all members of the jury,” was

permissible); Draper v. State, 335 S.W.3d 412, 417 (Tex. App.—Houston [14th Dist.]

2011, pet. ref’d). In all other respects, the charge met the intended purpose of the

Allen charge. It explained the consequences of jury deadlock—that the case would be

declared a mistrial, the indictment would remain pending, and the case could be

reasonably assumed to be tried again before another jury to likely hear the same

evidence and determine the same questions. See Barnett, 189 S.W.3d at 277 n.13.


                                           28
      In support of his argument that the Allen charge was improper, Wilson relies

upon an affidavit by a juror that was attached to his motion for new trial that

indicated that the juror felt coerced into voting “guilty” by the Allen charge given:

      [I]t is my belief that Mr. Wilson was innocent in that case that was not
      my verdict [sic] because of various reasons. . . . Reason #2 the Judge
      had told us jurors that we needed to keep trying to reach a unanimous
      decision which was very difficult on my part. The Judge admonished us
      one [sic] in writing to keep deliberating and after we still send out a note
      that we couldn’t reach a decision in the case because it would be tried
      again and we had all of the evidence in the case. I felt like the Judge was
      ordering us to make a decision and we voted guilty.

      Texas rule of evidence 606(b) prohibits the consideration of testimony by a

juror during an inquiry into the validity of a verdict unless one of two exceptions

applies: (1) if the juror’s testimony relates to an outside influence that was improperly

brought to bear on any juror, or (2) to rebut a claim that the juror was not qualified to

serve. Tex. R. Evid. 606(b). Because it did not fit either exception, this juror’s

affidavit cannot be considered by the trial court or by this court on appeal. See Franks

v. State, 90 S.W.3d 771, 800–01 (Tex. App.—Fort Worth 2002, no pet.) (holding that

the effect of an Allen charge on jury deliberations is not an outside influence and that

rule 606(b) foreclosed a juror’s ability to provide evidence on the impact of the trial

court’s Allen charge). Without this affidavit, we find no support on these facts or in

this record for holding that the Allen charge given by the trial court was impermissibly

coercive.

      Accordingly, we overrule Wilson’s fifth issue.


                                           29
                                  Conclusion

      Having overruled each of Wilson’s five issues, we affirm the trial court’s

judgment.



                                                 /s/ Bonnie Sudderth
                                                 Bonnie Sudderth
                                                 Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 29, 2018




                                      30